Citation Nr: 0503094	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-24 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
granted the claim of service connection for cervical spine 
strain syndrome with headaches, and denied the claims of 
service connection for vertigo and tinnitus, service 
connection for brain injury, and service connection for 
hearing loss.  The veteran submitted a notice of disagreement 
in October 2002.  A statement of the case, which addressed 
all of the issues, was mailed in June 2003.  Additionally, in 
a June 2003 rating decision, the RO granted secondary service 
connection for headaches and assigned a separate 10 percent 
evaluation.  In his substantive appeal, the veteran only 
specified that he was appealing the issues of increased 
rating for headaches, and service connection for tinnitus, 
vertigo and brain injury.  Therefore, the issues of increased 
rating for cervical spine at 20 percent and entitlement to 
service connection for hearing loss are not before the Board 
at this time. 

The Board has continued the issue concerning headaches as 
entitlement to an increased evaluation since service 
connection was granted.  The veteran is not prejudiced by 
this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disability is the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).   

The issues of service connection for vertigo and a brain 
injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The severity of the veteran's headaches most closely 
approximates characteristic prostrating attacks occurring on 
an average once a month over the last several months, but the 
attacks are not completely prostrating and productive of 
severe economic inadaptability.  

2.  Competent medical evidence of a current diagnosis of 
tinnitus is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 30 percent, but 
not higher, for headaches have been met.   38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8199-8100 (2004).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided the proper notice 
prior to the denial of his claim in August 2002.  Therefore, 
there are no defects with respect to the timing of the VCAA 
notice requirement.

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2002, as well as by the 
discussions in the June 2003 statement of the case (SOC).  By 
means of these documents, the veteran was told of the 
requirements to establish service connection and increased 
ratings, of the reasons for the denial of his claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in July 2002, and the 
reports are in the claims file.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Initial evaluation for Headaches

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern). In Fenderson, the 
United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, however, staged 
ratings are not appropriate, as the severity of the veteran's 
service-connected disability has remained basically unchanged 
during the pendency of the appeal.

Service connection is currently in effect for headaches, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8199-8100.  Diagnostic Code 8199 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.124a.  See 
38 C.F.R. § 4.27 (2004).  Separate diagnostic codes identify 
the various disabilities.  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

Diagnostic Code 8100 contemplates migraines and a 10 percent 
rating is assigned for migraine headaches with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  A 30 percent rating is assigned for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Private records dated from 1988 to 2001, reveal ongoing 
complaints of dizziness in connection with treatment of 
vertebrogenic cephalalgia.  On the occasions when he was 
seen, the veteran reported relief with treatment.  

At a July 2002 VA examination, the veteran reported continued 
chronic headaches since his accident in service in 1977.  The 
headaches were described as pressure in nature, located in 
the right occipital skull, feeling like a band at the back 
and front.  There was also nausea.  When the headaches become 
severe, he hides in a dark room to sleep through it.  
Activities make the headaches worse.  No visual phenomenon 
precedes the headaches and they happen 10 to 12 times a month 
and last hours to days.  He reported tinnitus with the 
headaches.  He had tried Tylenol and other medication.  The 
examiner noted treatment options such as Botox.  

In a November 2003 statement, the veteran provided more 
details regarding his headaches.  He stated that at times 
they can be as simple as a stiff neck with a minor headache 
to severe migraines with dizziness and ringing in the ears.  
They have also involved short-term memory loss and confusion 
during some of the worst episodes.  He has tried over the 
counter medications without relief.  The veteran reported 
resting in a dark room helps from minutes to hours.  On 
occasions when he feels symptoms coming on, the veteran will 
visit the chiropractor to control the pain.  His headaches 
generally occur 1 to 3 times a week lasting from hours to 
days.  The veteran's wife also provided a statement regarding 
the limitations related to the veteran's headaches.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
more nearly approximates the criteria required for a 30 
percent evaluation under Diagnostic Code 8100.  See 38 C.F.R. 
§ 4.7.  The veteran has consistently reported having severe 
headaches throughout his outpatient treatment. The Board also 
notes that the July 2002 VA examination noted the veteran's 
complaints of incapacitating headaches that occurred 10 -12 
times per month. In light of all of these findings, and with 
the benefit of the doubt resolved in favor of the veteran, 
the Board finds that a 30 percent evaluation is warranted for 
the veteran's headache disability. See 38 C.F.R. § 4.7.

However, the Board has determined that a 50 percent 
disability rating is not warranted at this time.  The record 
contains no objective medical evidence indicating that the 
veteran's headaches have caused "severe economic 
inadaptability."  The veteran has not indicated that he 
cannot work due to the headaches.  The veteran has supplied 
no evidence of absences from work due to his headaches, and 
no medical evidence has pointed to such absences.

The Board also concludes that an extraschedular evaluation is 
not warranted in the veteran's case. In short, the veteran's 
service-connected headaches do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). 
Accordingly, an extraschedular evaluation is not warranted.

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 30 percent, but no 
higher, may be assigned for the veteran's service-connected 
headaches under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 during the entire relevant time period. 
The benefit sought on appeal is accordingly allowed to that 
extent.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The service medical records do show that the veteran suffered 
an injury to his neck.  However, the records are negative for 
complaints and findings of tinnitus, and there are no 
references to a brain injury.  Further, the post-service 
records are negative for such findings.

Private records documenting treatment from 1988 to 2002, are 
negative for any complaints or findings of tinnitus.  In 
fact, when the veteran was seen in February 1999 for a 
wellness check, it was specifically noted that he had not 
noticed any ringing in the ears.  Also, when the veteran was 
afforded a VA examination in July 2002, he reported a 
periodic soft to medium loud ringing and heartbeat like 
tinnitus in the left ear for four years.  He was unable to 
match his tinnitus because it was not present during testing.  
Overall, the competent evidence does not show that the 
veteran has been diagnosed with tinnitus.  

The only remaining evidence in support of the claim consists 
of the veteran's lay statements.  The veteran is competent as 
a layperson to report that on which she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Service connection is not in order because the medical 
evidence of record does not show a current diagnosis of 
tinnitus.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even if the claims folder were to include evidence of current 
tinnitus, which it does not, service connection cannot be 
granted because the claims folder shows no in-service 
diagnosis or treatment for the condition and includes no 
medical opinion that the condition resulted from an in-
service event.  See Hickson, 12 Vet. at 253.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for tinnitus.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, entitlement to service 
connection for tinnitus must be denied.

ORDER

Entitlement to an initial evaluation of 30 percent, but no 
higher, for headaches is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus has not been 
established, and the appeal is denied.


REMAND

Service Connection for Vertigo and Brain Injury

A review of the private medical records show that the veteran 
was treated for complaints of dizziness and vertigo along 
with his complaints related to the cervical spine and 
headaches.  The veteran was afforded a VA examination in July 
2002, but the examiner was not clear about an association 
between vertigo and the headache or neck injury.  The 
examiner did suspect peripheral vestibulopathy since the 
symptoms appeared position related and would last only 
seconds.  An opinion or commentary regarding the presence or 
absence of a brain injury and its cause were not addressed by 
the VA examiner.  

The evidence is insufficient to decide the issue of service 
connection with any certainty.  As the Board cannot exercise 
its own independent judgment on medical matters, further 
examinations are required, to include opinions based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the VCAA, a veteran is entitled to a 
complete VA medical examination that includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Therefore, 
additional development is in order. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
vertigo.  If the examiner determines that 
the veteran currently suffers from a 
brain injury, then the examiner should 
also note the nature, etiology, and 
severity of that condition.  It is 
imperative that the examiners review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided that 
fact should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the RO should review the 
veteran's claims of entitlement to 
service connection for vertigo and a 
brain injury.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
they should then be given the opportunity 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


